Citation Nr: 1454567	
Decision Date: 12/11/14    Archive Date: 12/17/14

DOCKET NO.  10-29 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an effective date prior to September 5, 2000 for the grant of a total disability rating based on individual unemployability (TDIU).

2.  Entitlement to an effective date prior to September 5, 2000 for the grant of Dependents' Educational Assistance (DEA) benefits.

3.  Entitlement to a rating higher than 60 percent for chronic obstructive pulmonary disease (COPD).  

4.  Entitlement to a rating higher than 30 percent for gastroesophageal reflux disease (GERD).

5.  Entitlement to a rating higher than 10 percent for a left leg scar.

6.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.

7.  Entitlement to service connection for headaches with dizziness, to include as secondary to service-connected COPD.

8.  Entitlement to service connection for muscle damage of the left leg.

9.  Entitlement to service connection for a dental condition, to include as secondary to service-connected GERD. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel


INTRODUCTION

The Veteran served on active duty from October 1986 to October 1989.

These matters are before the Board of Veterans' Appeals (Board) on appeal of multiple rating decisions issued by the Huntington, West Virginia, Regional Office (RO) of the  Department of Veterans Affairs (VA).

In February 2008, the Veteran presented testimony during an RO formal hearing, and in November 2013, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  Transcripts of the hearings are associated with the Veteran's claims file.


FINDINGS OF FACT

1.  During the February 2008 RO formal hearing, while on the record, the Veteran expressed his desire to withdraw his appeal of his claims seeking increased ratings for COPD, GERD, and a left leg scar and his appeal of his service connection claims for a psychiatric disorder, headaches, left leg muscle damage, and a dental condition.

2.  There is no communication received prior to September 5, 2000 that can be construed as an explicit/implicit claim for a TDIU (and therefore an implicit claim for DEA benefits), and the evidence of record in the year prior to September 5, 2000 does not evidence a factually ascertainable basis for determining that the Veteran was unemployable as the result of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the issue of entitlement to a rating higher than 60 percent for COPD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The criteria for withdrawal of the appeal of the issue of entitlement to a rating higher than 30 percent for GERD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014). 

3.  The criteria for withdrawal of the appeal of the issue of entitlement to a rating higher than 10 percent for a left leg scar have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014). 

4.  The criteria for withdrawal of the appeal of the issue of entitlement to service connection for a psychiatric disorder, to include PTSD and depression, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014). 

5.  The criteria for withdrawal of the appeal of the issue of entitlement to service connection for headaches with dizziness, to include as secondary to service-connected COPD, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014). 

6.  The criteria for withdrawal of the appeal of the issue of entitlement to service connection for muscle damage of the left leg have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014). 

7.  The criteria for withdrawal of the appeal of the issue of entitlement to service connection for a dental condition, to include as secondary to service-connected GERD, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014). 
 
8.  The criteria for an effective date prior to September 5, 2000 for the award of a TDIU have not been met.  38 U.S.C.A. §§ 5110, 5101 (West 2014); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.400 (2014).

9.  The criteria for an effective date prior to September 5, 2000 for the award of a DEA benefits have not been met.  38 U.S.C.A. §§ 5110, 5101 (West 2014); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In this case, during his February 2008 RO formal hearing, while on the record, the Veteran expressed his desire to withdraw his appeal of all issues then on appeal, with the exception of his claim for an earlier effective date for the assignment of a TDIU.  At this time, in addition to the earlier effective date claim, the Veteran had also perfected appeals of his claims seeking increased ratings for COPD, GERD, and his left leg scar and his claims seeking service connection for a psychiatric disorder, headaches, left leg muscle damage, and a dental condition.  (The issue of entitlement to an earlier effective date for the grant of DEA benefits was not yet on appeal.)  

Thus, the Veteran has withdrawn his appeal of these issues, and there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these claims, and the appeals are dismissed.

Duties To Notify And Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).    

In the instant case, the Veteran is appealing the "downstream" issue of the effective dates assigned or the award of benefits arising from the grant of a TDIU and DEA benefits.  Accordingly, the notice provisions of 38 U.S.C.A. § 5103 and its implementing regulations are not applicable, as the claims to which those notice provisions would have applied was the claim seeking a TDIU and related dependents' educational benefits, both of which were granted.  

With respect to the duty to assist, the Veteran's VA and private treatment records and Social Security Administration records have been obtained, and the Veteran has not identified any other records as relevant that have not been obtained.  

Additionally, the Veteran presented testimony at both a formal RO hearing and a Board hearing.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c) (2) requires that the individual who chairs a hearing must fully explain the issues and to suggest the submission of evidence that may have been overlooked.  In the present case, the Decision Review Officer and the Veterans Law Judge who conducted the hearings identified the issues on appeal and asked specific questions directed at identifying any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding and might substantiate the claims currently on appeal.  Additionally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c) (2), nor has the Veteran identified any prejudice in the conduct of the RO or Board hearings.  As such, the Board finds that, consistent with Bryant, there is compliance with the duties set forth in 38 C.F.R. § 3.103(c) (2) .

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claims.  Therefore, no further assistance to the Veteran with the development of evidence is required.

Earlier Effective Date Claims

The Veteran is seeking an earlier effective date for the assignment of his TDIU and related DEA benefits, which are presently in effect as of September 5, 2000.  The Veteran asserts that because he has been unemployed since his discharge from service and because he was deemed to be unemployable by the Social Security Administration primarily as a result of his service-connected COPD in a March 1991 decision, he should be awarded an effective date commensurate with his history of post-service unemployability.  


Applicable Laws and Regulations

Unless specifically provided otherwise by statute, the effective date of an award based on an original claim for compensation benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The effective date of an award of disability compensation shall be the day following separation from service or the date entitlement arose if the claim is received within one year of separation, otherwise the date of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b)(2).  

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA. 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by the Department of Veterans Affairs, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claims must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (2008).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Age may not be considered as a factor when evaluating unemployability or intercurrent disability, and it may not be used as a basis for a total disability rating.  38 C.F.R. § 4.19.  There must be a determination that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age or a non-service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.
	
If the percentage requirements are not met, entitlement to a TDIU on an extraschedular basis may nonetheless be granted, in exceptional cases, when a veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b).  Pursuant to 38 C.F.R. § 3.321(b)(1), an extraschedular rating is in order when there exists such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.  The Board may not award a TDIU rating on an extra-schedular basis in the first instance, but would refer the case to the Director, Compensation and Pension Service for that determination, when it is considered warranted.  

With regard to DEA benefits, basic eligibility for Chapter 35 (DEA) benefits is established by being the child of a Veteran who has a total and permanent disability rating from a service-connected disability.  38 U.S.C.A. § 3501(a)(1)(A); 38 C.F.R. § 21.3021.

As a TDIU claim is a claim for increased compensation, the rules governing the effective date assignment for increased compensation claims also apply to the effective date of an award of TDIU benefits.  See Hurd v. West, 13 Vet. App. 449 (2000).  In this case, the award of DEA benefits is intertwined with the award of a TDIU, as the applicable prerequisite for eligibility of these benefits is a veteran's receipt of a total rating.  38 C.F.R. § 21.3021.

The provisions governing the assignment of the effective date of an increased rating are set forth in 38 U.S.C.A. § 5110(a) and (b)(2), and 38 C.F.R. § 3.400(o).  The general rule with respect to effective date of an award of increased compensation is that the effective date of award "shall not be earlier than the date of receipt of the application thereof."  38 U.S.C.A. § 5110(a).  This statutory provision is implemented by regulation that provides that the effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).

An exception to that rule regarding increased ratings applies, however, under circumstances where the evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  If an increase in disability occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. 5110(b)(2); Dalton v. Nicholson, 21 Vet. App. 23, 31-32 (2007); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).

Procedural Background

The Veteran's claims seeking earlier effective dates for the award of a TDIU and related DEA benefits have a lengthy procedural history.

The Veteran was discharged from service in October 1989, and he sought service connection for his respiratory impairment, later diagnosed as COPD, shortly thereafter.  Service connection was awarded for this respiratory impairment [hereinafter referred to as COPD], effective the date of his discharge from service.  The Veteran disagreed with the initial rating assigned, and he perfected an appeal of his initial rating to the Board, who ultimately decided the claim in February 2000.  At the time of this decision, the Veteran's COPD was evaluated as 10 percent disabling prior to April 1991 and 30 percent disabling thereafter.  In this February 2000 decision, the Board granted a 30 percent rating prior to April 1991 and denied a rating higher than 30 percent thereafter.  (The Board also denied a rating higher than 10 percent for the Veteran's left leg scar.)  The Veteran did not appeal this Board decision.

In March 2000, the RO issued a rating decision effectuating the Board's grant of a 30 percent rating prior to April 1991.  On September 5, 2000 (the currently assigned effective date for the Veteran's TDIU and DEA benefits), the Veteran submitted a statement disagreeing with this March 2000 rating decision, asserting that he was entitled to a rating higher than 30 percent.  

Given that the Board's February 2000 decision was final (as Board decisions are generally deemed final as of the date of issuance, and the Veteran did not appeal the decision to the United Stated of Appeals for Veterans' Claims (Court)), and the March 2000 rating decision was merely effectuating the February 2000 Board's decision), the RO apparently concluded that since the September 2000 correspondence could not serve as a notice of disagreement with the March 2000 rating decision, it should instead be construed the correspondence as an increased rating claim for COPD.

The RO denied the September 2000 increased rating claim in a November 2001 rating decision, and the Veteran perfected an appeal of the denial in January 2004.  Thereafter, in April 2006, the RO increased the Veteran's rating from 30 percent to 60 percent, effective from September 5, 2000, the date of receipt of the increased rating claim from which the Veteran's appeal stemmed.  

As the award of this 60 percent rating in April 2006 now made the Veteran eligible for schedular TDIU consideration, in May 2006, the Veteran filed an application seeking a TDIU.  In November 2006, the RO issued a rating decision granting a TDIU effective from May 2006, the date of receipt of the TDIU application.  The RO also awarded the Veteran DEA benefits, effective from May 2006, as the Veteran's entitlement to DEA benefits is dependent upon a determination that he is totally disabled.

The Veteran disagreed with the effective dates assigned and perfected an appeal of these earlier effective date claims in July 2007.  Thereafter, in March 2008, the RO issued a rating decision granting effective dates of September 5, 2000 (the date of receipt of his COPD increased rating claim), for both the award of a TDIU and DEA benefits.  As explained in the rating decision, the RO concluded that the Veteran's longstanding increased rating claim for COPD (which the Veteran had only recently withdrawn during the February 2008 RO formal hearing) included an implicit claim for a TDIU.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).   In support of the RO's determination that a TDIU was implicitly raised as part and parcel of the underlying increased rating claim, the RO noted that a veteran is always presumed to be seeking the highest possible rating.  Moreover, the record reflects the Veteran had been unemployed throughout the rating period and that he had been in receipt of unemployment disability benefits from the SSA as a result of his service-connected COPD throughout the rating period.  
 
Thereafter, the Veteran disagreed with the September 2000 effective date assigned and perfected an appeal of this earlier effective date claim in July 2010.  In November 2013, the Veteran participated in a Board hearing conducted by the undersigned, during which he asserted that he should be awarded an effective date that reflects that he has been unemployable since service as a result of his service-connected COPD.

In sum, the Veteran is in receipt of a 30 percent rating for his service-connected COPD from the date of his discharge from service on October 5, 1989 to September 5, 2000.  From September 5, 2000, the Veteran is in receipt, in relevant part, of a 60 percent rating for his COPD, as well as a TDIU and related DEA benefits.

Analysis

As set forth above, effective dates are generally awarded commensurate with the date of receipt of the claim for benefits or the date entitlement to those benefits arose, whichever is later.  In this case, the Veteran has been awarded entitlement to TDIU and DEA benefits effective from the date of his claim seeking an increased rating for his COPD, which was received in September 2000 after the final Board decision on the Veteran's COPD increased rating claim in February 2000.  

As the Veteran did not appeal the Board's February 2000 decision to the Court, and as Board decisions are generally deemed final as of the date of their issuance, the February 2000 Board's decision is final.  38 C.F.R. § 20.1100.  Therefore, any correspondence received prior to the promulgation of this decision in February 2000 cannot be construed to be a pending increased rating claim, which could serve as a basis for establishing an effective date.  As the Veteran's September 2000 correspondence is his first correspondence of record after the issuance of the February 2000 Board decision, the earliest document that can be construed as an increased rating claim (and thus, an implicit TDIU/DEA benefits claim) is the September 2000 statement.  Thus, there is no prior document of record that can serve as an informal claim, providing basis for awarding an earlier effective date.

As referenced above, a TDIU is deemed to be a form of an increased rating, and thus, the regulations regarding the award of effective dates for increased ratings are applicable to the assignment of effective dates for a TDIU.  Pursuant to 38 C.F.R. 3.400 (o)(1)(2), if an increase in disability (warranting the assignment of the increased rating) occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  Thus, during the year prior to September 2000, there must be documented evidence of symptoms of the Veteran's service-connected disabilities of such severity so as to demonstrate that the Veteran was unemployable due to his service-connected disabilities.   This could be accomplished by evidence demonstrating that the Veteran's service-connected disabilities were of such severity so as to render him schedularly eligible for TDIU consideration, or other evidence suggesting a basis for referring the claim for consideration of an award of a TDIU on an extraschedular basis.  38 C.F.R. § 4.16.

However, in February 2000, the Board specifically declined to award a rating higher than 30 percent for the Veteran's COPD and a rating higher than 10 percent for his left leg scar.  At this time, these were the Veteran's only two service-connected disabilities.  Moreover, a review of evidence of record from February 2000 to September 2000 fails to demonstrate a factually ascertainable basis for determining that the Veteran was unemployable due to his service-connected disabilities, as the there are no correspondences from the Veteran during this period, and the documented treatment for these impairments during this period does not reflect any ascertainable increase in the disabilities.  Rather, during this period the Veteran received treatment for his ongoing painful left leg scar, which was noted to be unchanged from previous examinations, and for his ongoing respiratory impairment, then referred to as asthma.  No pulmonary function testing was performed during this period, and thus there is no evidence of a factually ascertainable increase in his respiratory disability.  See 38 C.F.R. § 4.97, Diagnostic Codes 6602, 6604 (outlining the rating criteria for asthma and COPD, with evaluations assigned based on pulmonary function testing results).  

In sum, there is no communication received prior to September 5, 2000 that can be construed as an explicit/implicit claim for a TDIU (and therefore an implicit claim for DEA benefits), and the evidence of record in the year prior to September 5, 2000 does not evidence a factually ascertainable basis for determining that the Veteran was unemployable as the result of his service-connected disabilities.


ORDER

The appeal of the issue of entitlement to a rating higher than 60 percent for COPD is dismissed.

The appeal of the issue of entitlement to a rating higher than 30 percent for GERD is dismissed. 

The appeal of the issue of entitlement to a rating higher than 10 percent for a left leg scar is dismissed. 

The appeal of the issue of entitlement to service connection for a psychiatric disorder, to include PTSD and depression, is dismissed.

The appeal of the issue of entitlement to service connection for headaches with dizziness, to include as secondary to service-connected COPD, is dismissed. 

The appeal of the issue of entitlement to service connection for muscle damage of the left leg is dismissed.

The appeal of the issue of entitlement to service connection for a dental condition, to include as secondary to service-connected GERD, is dismissed. 

An effective date prior to September 5, 2000 for the Veteran's award of a TDIU is denied.

An effective date prior to September 5, 2000 for the Veteran's award of DEA benefits is denied.




____________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


